Citation Nr: 1747204	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right shoulder impingement syndrome with rotator cuff tear and slap lesion status post arthroscopic surgery (right shoulder disability) from December 30, 2008 to July 27, 2009; December 1, 2009 to February 10, 2010; and since April 1, 2010.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel




INTRODUCTION

The Veteran served on active duty from June 1992 to May 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was remanded by the Board in August 2015 and March 2017 in order to associate outstanding VA treatment records with the claims file, to afford the Veteran the opportunity to identify private treatment records, to associate the May 2011 VA examination report with the claims file, and to afford the Veteran a contemporaneous VA examination.  The May 2011 VA examination report, as well as updated VA treatment records, have been associated with the claims file.  The Veteran was notified that he could submit or identify additional private treatment records but no additional records were submitted or identified.  Moreover, the Veteran was scheduled for a VA examination in April 2017 but he failed to report for the VA examination and he did not provide any reason for the failure to report.  Accordingly, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his right shoulder is his major upper extremity.  

2.  From December 30, 2008 to July 27, 2009, the Veteran had flexion and abduction of the right shoulder to 180 degrees, without ankylosis, impairment of the humerus, or dislocation or nonunion with loose movement of the clavicle or scapula.  

3.  From December 1, 2009 to February 10, 2010, the Veteran had abduction of the right shoulder to 85 degrees, without ankylosis, impairment of the humerus, or dislocation or nonunion with loose movement of the clavicle or scapula.  

4.  From April 1, 2010, the Veteran had flexion of the right shoulder to 165 degrees and abduction of the right shoulder to 160 degrees, without ankylosis, impairment of the humerus, or dislocation or nonunion with loose movement of the clavicle or scapula.  
 

CONCLUSIONS OF LAW

1.  From December 30, 2008 to July 27, 2009, the criteria for a rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5200-5203.

2.  From December 1, 2009 to February 10, 2010, the criteria for a 30 percent rating have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

3.  From April 1, 2010, the criteria for a rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5200-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right shoulder disability is more severe than the 10 percent rating currently assigned and that he is entitled to a higher rating. 

By way of background, the Veteran submitted an increased rating claim in December 2008.  A January 2009 rating decision assigned a 10 percent rating for the right shoulder disability effective December 30, 2008.  In February 2010 and April 2010 rating decisions, the RO assigned temporary 100 percent evaluations for periods of convalescence due to right shoulder surgeries from July 28, 2009 to November 30, 2009 and from February 11, 2010 to March 31, 2010.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the evidence of record has revealed that the Veteran is right hand dominant; thus, the right shoulder is his major shoulder for rating purposes.  

DC 5200 addresses ankylosis of the scapulohumeral articulation.  A higher rating under DC 5200 is not applicable as the evidence of record reveals that his right shoulder is not ankylosed.  See January 2009, December 2009, and May 2011 VA examination reports.  
DC 5202 addresses impairments of the humerus.  An 80 percent rating is warranted for flail shoulder, a 60 percent rating is warranted for a false flail joint, and a 50 percent rating is warranted for a fibrous union of the humerus.  Where there is recurrent dislocation at the scapulohumeral joint, a 30 percent rating is warranted when there is frequent episodes and guarding of all arm movements and a 20 percent rating is warranted when there is infrequent episodes and guarding of movement only at shoulder level.  When there is malunion of the humerus, a 30 percent rating is warranted for marked deformity and a 20 percent rating is warranted for a moderate deformity.  Here, the medical evidence of record does not indicate that the Veteran has flail shoulder, false flail joint, fibrous union of the humerus or malunion of the humerus.  See January 2009, December 2009, and May 2011 VA examination reports.  

DC 5203 addresses impairment of the clavicle or scapula.  A 20 percent rating is warranted for dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  A 10 percent rating is warranted for nonunion of the clavicle or scapula without loose movement or malunion of the clavicle or scapula.  A rating in excess of 10 percent under DC 5203 is not warranted as VA treatment records do not provide an indication of dislocation and the January 2009, December 2009, and May 2011 VA examination reports specifically state that the Veteran does not have dislocation of the shoulder joint.  Moreover, the VA examination reports, as well as the VA treatment records, do not provide an indication that the Veteran has nonunion of the clavicle or scapula with loose movement.  Accordingly, a higher rating under DC 5203 is not warranted. 

DC 5201 addresses limitation of motion of the arm.  Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation. 

From December 30, 2008 to July 27, 2009, the preponderance of the evidence is against a finding of a rating in excess of 10 percent under DC 5201.  During a January 2009 VA examination, the Veteran reported that he is "very active" and that he works out and goes canoeing.  He reported pain associated with the shoulder with no flare-ups.  He had active and passive flexion to 180 degrees with painful motion beginning at 120 degrees with no additional loss of motion after repetitive use testing.  He had active and passive abduction to 180 degrees with painful motion beginning at 110 degrees with no additional loss of motion after repetitive use testing.  

VA treatment records from this time period reveal tenderness and pain of the right shoulder.  A December 2008 VA treatment record noted full range of motion and a January 2009 VA treatment record noted decreased range of motion.  

The Board acknowledges the Veteran's reports of painful motion of the right shoulder and his receipt of cortisone injections.  However, given that the Veteran had active and passive flexion and abduction to 180 degrees with painful motion beginning after 100 degrees, the Board finds the preponderance of the evidence is against a finding for a rating in excess of 10 percent for the period from December 30, 2008 to July 27, 2009.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran underwent surgery of the right shoulder on July 28, 2009 and he is in receipt of a temporary 100 percent rating through November 2009.  A 10 percent rating was assigned from December 1, 2009.  

A December 2009 VA examination report reveals that the Veteran reported pain, weakness, and stiffness after the right shoulder surgery but denied instability, subluxation or dislocation.  He reported moderate flare-ups which could last several hours.  He reported that he had difficulty with yard work and that he was not able to hang Christmas lights.  He had flexion to 115 degrees with pain beginning at 90 degrees.  He had abduction to 85 degrees with pain beginning at 60 degrees.  There was no additional limitation due to painful motion, fatigue, weakness, or incoordination after repetitive use testing.  In light of these range of motion limitations, and after consideration of the Veteran's reports of flare-ups, the Board finds that a 30 percent rating for the period from December 1, 2009 to February 10, 2010 is warranted.  However, the preponderance of the evidence is against a finding that the Veteran had less than 25 degrees of flexion or abduction so as to warrant a rating in excess of 30 percent even after consideration of the Veteran's reports of flare-ups and painful motion.  

The Veteran underwent an additional surgery of the right shoulder on February 11, 2010 and he is in receipt of a temporary 100 percent rating through March 2010.  A 10 percent rating was assigned from April 1, 2010.    

The Veteran's doctor indicated that after the February 2010 surgery, he could return to light duty work after four weeks with no reaching overhead, at desk level or below the waist and with no lifting.  

An April 2011 VA treatment record noted that the Veteran had limited range of motion.  During a May 2011 VA examination, the Veteran reported no flare-ups.  He had flexion to 165 degrees with pain beginning at 100 degrees and abduction to 160 degrees with pain beginning at 100 degrees.  There were no additional limitations after repetitive use testing.  A July 2012 VA treatment record noted painful but full range of motion.  
  
The Board acknowledges the Veteran's reports of painful motion of the right shoulder.  However, the Veteran had flexion and abduction to at least 160 degrees with painful motion beginning at 100 degrees.  Additionally, the Veteran did not report flare-ups during the May 2011 VA examination and he did not have additional limitations after repetitive use testing.  In light of these findings, the preponderance of the evidence is against a rating in excess of 10 percent for the period on and after April 1, 2010.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

From December 30, 2008 to July 27, 2009, a rating in excess of 10 percent for right shoulder disability is denied. 
From December 1, 2009 to February 10, 2010, a 30 percent rating for right shoulder disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From April 1, 2010, a rating in excess of 10 percent for right shoulder disability is denied.    





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


